828 F.2d 769
Herman B. SPIEGEL, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
No. 87-3378.
United States Court of Appeals,Federal Circuit.
Sept. 16, 1987.

Appealed from:  Merit Systems Protection Board.
Herman B. Spiegel, Edgewater Park, N.J., pro se.
Mary Mitchelson, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., for respondent.
Before NIES, Circuit Judge, COWEN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board, Docket Number PH07528410456-1, dismissing petitioner's appeal for lack of jurisdiction is affirmed on the basis of the opinion set forth in the Board's final order, 33 M.S.P.R. 165 (1987).


2
AFFIRMED.